El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Mariano Alfaro Díaz presentó una demanda jurada en la Corte de Distrito de Ponce alegando, en resumen, que desde hacían varios años y hasta el mes de septiembre de 1917, estuvo en posesión material usufructuando una finca de doce cuerdas, que describe, perteneciente a Emilio Alfaro; que el demandado Teodoro Alonso en el dicho mes de septiembre, violentamente y contra la voluntad del demandante, por me-dio de los peones J. P. Colón y J. E. Dávila, se introdujo en la indicada finca, quitando los alambres que la cercaban, colocándolos en otro sitio y prohibiendo la entrada en ella a los peones del demandante, privando a éste por tales me-dios de la posesión de su finca, de una manera ilegal y. maliciosa.
El demandado presentó una moción eliminatoria que fue declarada en parte con lugar; alegó excepciones previas, que fueron desestimadas, y contestó la demanda. Celebrada la vista, la corte resolvió el pleito en favor del demandante y el demandado interpuso entonces el presente recurso de ape-lación.
En su alegato la parte apelante señala la comisión de siete errores, dos que se refieren a lq, moción eliminatoria y a las excepciones previas, uno a la práctica de la prueba, tres a la apreciación de la evidencia, y uno a las costas.
La moción eliminatoria, como hemos dicho, fué declarada en parte con lugar. La corte accedió a la eliminación del hecho quinto de la demanda en el que se reclamaban daños y perjuicios porque cuando se ejercita, como en este caso, la *55acción que autoriza la Ley No. 43 de 1913, para recobrar la posesión material de una finca, no puede acumularse a ella ninguna otra; pero negó la eliminación de aquellos par-ticulares de la demanda que el demandado señaló como con-clusiones de ley, y el demandado insiste abora en que la corte erró en la última parte de su resolución. Es cierto que exa-minando la demanda encnéntranse en ella conclusiones de ley, pero tales conclusiones aparecen alegadas juntamente con los becbos de los cuales se derivan y esto es permisible. Véase Pomeroy’s Code Remedies, página 560 y siguientes.
La demanda no es ambigua. El becbo de la posesión material de la finca por parte del demandante, es compatible con el de la .propiedad de la misma correspondiente a otra persona. El demandante usufructuaba la finca y,” poseyén-dola materialmente en tal concepto, pudo ejercitar la acción que concede la clieba Ley No. 43 de 1913. Véase el caso de Serrano v. Sucesión Santos, 24 D. P. R. 175, 178.
La demanda, además, aduce becbos suficientes para de-terminar una causa de acción, ya que todos los elementos exigidos por la repetida Ley No. 43 de 1913, se alegan en ella con bastante claridad. Véase el caso de Mattei v. Badillo, 21 D. P. R. 171.
Practicando su prueba el demandante introdujo como evi-dencia una escritura otorgada el 20 de septiembre de 1913 ante notario público en la cual consta la venta de la finca de doce cuerdas cuya posesión reclama, becba a favor de Emilio Alfaro. Dicba escritura no tiene nota de inscripción en el registro de la propiedad. El demandado se opuso a su admisión “porque según el mismo título aparece, esa finca fué adquirida por documento privado y esta escritura no puede perjudicar los derechos de Teodoro Alonso en cuanto a la posesión de la finca.” La corte admitió el documento “para darle el valor que pueda tener en conjunto con el resto de la prueba.”
Sólo se discute en este pleito el becbo de si el demandante fué privado de la posesión material de la finca por los actos *56violentos del demandado. No era necesario probar el derecho por virtud del cual el demandante estaba en posesión y era por tanto innecesaria la presentación de la escritura. Sin embargo contribuía a aclarar y robustecer el caso del de-mandante y no vemos que la corte cometiera error perju-dicial al admitirla.
Sostiene el apelante que la corte erró al no considerar prescrita la acción por haber transcurrido más de cuatro me-ses de la toma de posesión de los terrenos por parte del demandado, al no considerar que el demandante estaba im-pedido de reclamar una posesión que había entregado volun-tariamente, y al declarar justificadas las alegaciones-del de-mandante. Estos tres errores deben examinarse conjunta-mente. La prueba fue contradictoria. La del demandante tiende a demostrar que la finca de doce cuerdas pertenece desde septiembre de 1913 a Emilio Alfaro; que nunca fue vendida al demandado, a quien tampoco se le entregó su posesión en ningún tiempo; que estuvo poseída por el deman-dante y que si el demandado actualmente la posee es porque se- introdujo en ella en contra de la voluntad del demandante. La prueba del demandado por el contrario tiende a demostrar que él compró por escritura pública otorgada el 26 de fe-brero de 1917 al propio demandante y a su esposa una finca de ciento veinte y tres cuerdas dentro de la cual está com-prendida la de doce de que se trata en este pleito, y que se le entregó la posesión de todo el terreno, siendo por lo tanto de una manera legal y no de un modo violento que entró en la posesión que se discute. El juez de distrito que oyó declarar al demandante y al demandado en persona y ¿ los testigos que ambas partes presentaron, resolvió el con-flicto en favor del demandante, y como no se ha demostrado que' actuara movido por pasión, prejuicio o parcialidad, o qiié’ cometiera algún error manifiesto, su conclusión no debe ser alterada por esta Corte Suprema, según su jurispruden-cia constante.
Eesuelto el conflicto de la prueba en favor del demandante, *57no vemos qne pueda sostenerse con éxito qne la corte erró al imponer las costas al demandado.
Debe confirmarse la sentencia recnrrida.

Declarado sin lugar él recurso y confirmada-la sentencia apelada.

Jneces concnrrentes: Sres. Presidente Hernández y Aso-ciados "Wolf, Aldrey y Hntcbison.